Hammond, J.
This case is before us upon exceptions taken by the defendant. It was tried by a judge sitting without a jury. The judge found (1) that the plaintiffs were employed by the defendant as brokers to procure a lessee for the premises, (2) that at the time the plaintiffs were so employed the premises were occupied by one Cook under a lease from the defendant, (3) that Cook was not a strong tenant financially as the defendant knew, (4) that the terms of a lease from Cook to the Henry H. Tuttle Company, a lessee procured by the plaintiffs, were agreed upon, (5) that Cook died on January 26,1906, without executing the lease, (6) that after Cook’s death the defendant terminated the lease for breach of condition and on February 7, *1081906, executed to the Henry H. Tuttle Company a lease of the premises in question for a term equal to the residue of Cook’s term, (7) that the negotiations with Cook and those with the defendant after Cook’s death were all virtually parts of one transaction, (8) that the defendant accomplished his purpose of making a lease by reason of the services of the plaintiffs as brokers in procuring a lessee, and (9) that the plaintiffs were the efficient cause of bringing about the lease. If no error has been made in matters of evidence and these findings are justified by the evidence, they must stand, and, if they stand, the plaintiffs have made out a case.
It is strenuously argued by the defendant that of the findings, neither the first, third, seventh, eighth or ninth as above numbered is warranted by the evidence. In cases where there is a contention that the evidence does not warrant a certain finding or verdict, it is always a question, to be solved under a sound discretion, as to what extent the evidence should be rehearsed in the opinion. In a close case, especially where the decision turns upon distinctions somewhat subtle and the materiality and probative force of some portions of the evidence are not likely to be appreciated without careful marshalling and comparison of its different parts, direct and circumstantial, it is frequently useful and indeed desirable that the evidence should be recited and discussed in detail; but often, especially where the evidence is such that its bearing may be easily seen, and where there is a conflict of testimony and the decision turns upon the comparative degree of credit to be given to the witnesses on the one side and the other, no useful purpose is served by going over the evidence in detail.
Upon a careful study of the evidence in the case before us, the materiality and probative force of its different parts and the proper inferences to be drawn from the facts proved are easily seen and comprehended. It is true there is conflict in the oral evidence, but in such a case, to which side credit should be given is for the trier of the facts, whether judge or jury. We are of opinion not only that the findings to which the defendant objects are warranted by the evidence, but also that they are by far the most reasonable explanation of the acts of the parties, and that this so clearly appears that no further discussion is necessary.
*109There being evidence to support the finding that the plaintiffs were employed by the defendant, the exceptions to the evidence as to the existence of a custom that in certain cases the lessee shall pay the broker’s commission becomes immaterial. And for the same reason the defendant has no ground for complaint as to the manner in which the judge dealt with his fifth request.
The letter of Redfern, for reasons stated by the judge at the time, was properly excluded. The questions put to the defendant on cross-examination as to whether he had some talk with Taber about the time of Cook’s death in regard to placing a mortgage upon certain other property was admissible within the discretion of the judge for the limited purpose for which it was offered; and in any event the defendant could not have been prejudiced by the answer.
For reasons stated by the judge, the defendant was not entitled to the third ruling requested. It was a request for a ruling upon the effect of a single fact, leaving out other material facts which existed in the case.
It follows that the record shows no error. The findings must stand.

Exceptions overruled.